            Case 4:20-cv-05058-EFS                    ECF No. 23         filed 04/13/21    PageID.796 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                   for the_                                U.S. DISTRICT COURT
                                                      Eastern District of Washington                 EASTERN DISTRICT OF WASHINGTON


                           CARIE L.,                                                                  Apr 13, 2021
                                                                     )                                    SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-cv-05058-EFS
                                                                     )
          ANDREW M. SAUL, the Commissioner
                 of Social Security,                                 )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 19) is DENIED.
’
              The Commissioner’s Motion for Summary Judgment (ECF No. 20) is GRANTED.
              Judgment is entered in favor of the Commissioner.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   Edward F. Shea                                            on motions for
      Summary Judgment (ECF Nos. 19 and 20).


Date: 4/13/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
